Citation Nr: 0925627	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-24 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from December 
1966 to October 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2006 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Seattle, Washington.  The Veteran 
had a video hearing before the undersigned Board Member in 
March 2009.  A transcript of that hearing is contained in the 
record.  


FINDING OF FACT

The competent evidence of record demonstrates that the 
Veteran currently suffers from bilateral hallux limitus and 
degenerative joint disease (DJD) of the great toe related to 
his active duty service.


CONCLUSION OF LAW

Bilateral hallux limitus and DJD of the great toe was 
incurred during the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

In this case, the Board has determined that the Veteran's 
claim must be granted in full.  Thus, a discussion of VA's 
duties to notify and assist is unnecessary.

II. Analysis
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

In this case, the evidence demonstrates that the Veteran 
currently suffers from a chronic bilateral foot disorder.  An 
April 2008 letter from the Veteran's treating physician 
states that the Veteran currently suffers from hallux limitus 
and DJD of the great toe in both of his feet.  

The Board also finds that the Veteran was treated for a foot 
disorder during service.  According to the Veteran's October 
1970 separation exam, the Veteran suffered from pes planus 
(flat feet) upon separation from service.  This disorder was 
not noted on the Veteran's August 1966 entrance exam, nor is 
there other evidence suggesting this disorder pre-existed 
service.  Thus, the Board finds that the Veteran had pes 
planus during his active duty service.

Finally, the Board finds that the Veteran's current bilateral 
foot disorder is related to the foot disorder the Veteran 
developed during service.  The April 2008 letter from the 
Veteran's treating physician opines that the Veteran's pes 
planus during service is a contributing factor in his current 
bilateral hallux limitus and DJD of the great toe.  The 
physician explained in his letter that pes planus limits 
dorsiflexion in the great toe, creating degenerative changes 
and hallux limitus.  This opinion and corresponding 
explanation is sufficient to establish a nexus between the 
Veteran's current foot disorder and his active duty service.

In conclusion, the Board finds that the balance of the 
medical evidence as to whether the Veteran's current foot 
disorder is related to his active duty service is at least in 
equipoise.  As such, the benefit of the doubt rule applies 
and the Veteran's claim must be granted.


ORDER

Service connection for bilateral hallux limitus and DJD of 
the great toe is granted.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


